     Case 2:14-cv-01397-TLN-CKD Document 33 Filed 06/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JUAN GONZALEZ,                                      No. 2:14-cv-01397-TLN-CKD (HC)
12                        Petitioner,
13            v.                                          ORDER
14    DAVID BAUGHMAN,
15                        Respondent.
16

17           Petitioner is a California state prisoner proceeding through counsel in this habeas corpus

18   action filed pursuant to 28 U.S.C. § 2254. On May 16, 2019, the court stayed these proceedings

19   to permit petitioner to exhaust available state court remedies. ECF No. 32. By the same order,

20   petitioner was directed to file a motion to lift the stay within 30 days from the date of any

21   decision by the California Supreme Court. To date, petitioner has not filed a motion to lift the

22   stay. In light of the length of time that this case has been stayed, petitioner will be directed to file

23   a status report indicating the present posture of petitioner’s claims for relief in any state court

24   proceeding.

25   /////

26   /////

27   /////

28   /////
                                                         1
     Case 2:14-cv-01397-TLN-CKD Document 33 Filed 06/11/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that petitioner file a status report within 30 days

 2   from the date of this order advising the court of the present posture of any state court proceedings.

 3   Dated: June 10, 2020
                                                      _____________________________________
 4
                                                      CAROLYN K. DELANEY
 5                                                    UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12   12/gonz1397.oscstay.docx

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
